DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 and 11 are objected to because of the following informalities: “identifying a BWP inactivity timer expiring based on the configuration message” should be “identifying a BWP inactivity timer is expiring” (or has expired).  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shi (US 2020/0328867, hereinafter Shi) and in view of Cirik et al (US 2020/0100311, hereinafter Cirik2, claiming priority of provisional application 62/735,558).

Regarding claim 1, Shi discloses a method performed by a terminal in a wireless communication system, the method comprising: identifying a BWP inactivity timer expiring based on the configuration message, the BWP inactivity timer corresponding to a first DL BWP being activated in the serving cell (the inactivity timer corresponding to a DL BWP expires, Para [0130], BWP inactivity timer is configured for configured DL BWPs, a timer is configured for each DL BWP, Para [0125], timer is a duration for BWP in active state after being activated, Para [0126]); 				identifying whether the first DL BWP is an only activated DL BWP of the serving cell (detect the number of DL BWPs presently in the active state, Para [0130], where in one case there is one active DL BWP, each DL BWP has a specific inactivity timer, Para [0021]); 			and switching the active DL BWP to a default DL BWP or initial DL BWP, in case the first DL BWP is the only activated DL BWP of the serving cell (the terminal will return to a default or initial DL BWP, Para [0130] if there is only 1 active DL BWP, then the active DL BWP will be replaced with the initial BWP) or in the case the first DL BWP is not the only activated DL BWP of the serving cell and the indicator is configured to the first DL BWP;						but does not explicitly disclose receiving, from a base station, a configuration message for multiple active downlink (DL) bandwidth parts (BWPs) of a serving cell nor identifying whether an indicator associated with a BWP switching upon the BWP inactivity timer expiring is configured to the first DL BWP in case that the first DL BWP is not the only activated DL BWP of the serving cell.  Shi discloses one or more BWPS can be activated at same time, Para [0089].  Cirik2 discloses the base station can send one or more RRC messages with configuration parameters for the one or more cells, Para [0218], BS transmits RRC message for configuring multiple BWPs, Para [0427], switching first active BWP to second (default) BWP can be in response to receiving DCI indication and expiry of the BWP inactivity timer, Para [0285] and BWP switching may be controlled by RRC signaling and BWP inactivity timer expiring, Para [0459].  Also see Para [0105, 117, 279] from provisional application 62/735,558.  The DCI or RRC message can be seen as the indicator for switching BWP in addition to the inactivity timer also expiring.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Cirik2 to combine with the teachings of Shi in order to use a beam recovery failure procedure when detecting a beam failure in order to avoid undesirable outcomes.  
Regarding claims 2 and 12, Shi discloses the method/terminal of claim 1/11, but not fully further comprising: deactivating the first DL BWP, in case the first DL BWP is not the only activated DL BWP of the serving cell and the indicator is not configured to the first DL BWP (Shi discloses if there are multiple DL BWPs then just deactivate the BWP with the expired inactivity timer, Para [0130], each DL BWP has a specific inactivity timer, Para [0021], Cirik2 discloses switching BWP could be based on the expired timer and the DCI/RRC message from the BS, in this case the BS does not send a explicit indication to switch the first BWP so UE can just de-activate instead of switching).
Regarding claims 3 and 13, Shi discloses the method/terminal of claim 1/11, wherein the identifying of whether the first DL BWP is the only activated DL BWP of the serving cell further comprises: identifying whether at least one BWP inactivity timer corresponding respectively to at least one DL BWP of the serving cell other than the first DL BWP is running (detecting the number of active DL BWPs, determining only one DL BWP is active, Para [0130], there is a specific inactivity timer for each DL BWP, Para [0021], separate timers means the other timers are still running for the other active BWPs). 
Regarding claims 4 and 14, Shi discloses the method/terminal of claim 3/13, wherein the first DL BWP is de-activated in case that the at least one BWP inactivity timer corresponding respectively to the at least one DL BWP of the serving cell other than the first DL BWP is running and the indicator is not configured to the first DL BWP (Shi discloses if there are multiple DL BWPs then just deactivate the BWP with the expired inactivity timer, Para [0130], each DL BWP has a specific inactivity timer, Para [0021], Cirik2 discloses switching BWP could be based on the expired timer and the DCI/RRC message from the BS, in this case the BS does not send a explicit indication to switch the first BWP so UE can just de-activate instead of switching).
Regarding claims 6 and 16, Shi discloses the method/terminal of claim 1/11, further comprising: wherein the configuration message includes list information of identifies of DL BWPs for the multiple active DL BWPs or bitmap information corresponding to the DL BWPs for the multiple active DL BWPs (inactivity timers corresponding to DL BWPs are configured for DL BWP to control deactivation of a BWP, Para [0051], MAC CE can include a bitmap corresponding to the DL BWPs, Para [0053], timer is started according to instruction or scheduling indication, Para [0068-69] and specifies the active duration of the configured BWP, Para [0067]). 
Regarding claim 11, Shi discloses a terminal (terminal device, Fig. 4) in a wireless communication system, the terminal comprising: a transceiver (network interface, Fig. 4, transceiver inherent); and a controller (processor, Fig. 4) configured to: identifying a BWP inactivity timer expiring based the inactivity timer corresponding to a DL BWP expires, Para [0130], BWP inactivity timer is configured for configured DL BWPs, a timer is configured for each DL BWP, Para [0125], timer is a duration for BWP in active state after being activated, Para [0126]); identifying whether the first DL BWP is an only activated DL BWP of the serving cell (detect the number of DL BWPs presently in the active state, Para [0130], where in one case there is one active DL BWP, each DL BWP has a specific inactivity timer, Para [0021]); and switching the active DL BWP to a default DL BWP or initial DL BWP, in case the first DL BWP is the only activated DL BWP of the serving cell (the terminal will return to a default or initial DL BWP, Para [0130] if there is only 1 active DL BWP, then the active DL BWP will be replaced with the initial BWP) or in the case the first DL BWP is not the only activated DL BWP of the serving cell and the indicator is configured to the first DL BWP;									but does not explicitly disclose receiving, from a base station, a configuration message for multiple active downlink (DL) bandwidth parts (BWPs) of a serving cell nor identifying whether an indicator associated with a BWP switching upon the BWP inactivity timer expiring is configured to the first DL BWP in case that the first DL BWP is not the only activated DL BWP of the serving cell.  Shi discloses one or more BWPS can be activated at same time, Para [0089].  Cirik2 discloses the base station can send one or more RRC messages with configuration parameters for the one or more cells, Para [0218], BS transmits RRC message for configuring multiple BWPs, Para [0427], switching first active BWP to second (default) BWP can be in response to receiving DCI indication and expiry of the BWP inactivity timer, Para [0285] and BWP switching may be controlled by RRC signaling and BWP inactivity timer expiring, Para [0459].  Also see Para [0105, 117, 279] from provisional application 62/735,558.  The DCI or RRC message can be seen as the indicator for switching BWP in addition to the inactivity timer also expiring.  


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shi, in view of Cirik2 and in view of Shih et al (US 2019/0208548, hereinafter Shih).

Regarding claims 5 and 15, Shi discloses the method/terminal of claim 1/11, but not explicitly wherein the switching the active DL BWP comprises: in case that multiple active DL BWPs are associated with the BWP inactivity timer and the BWP inactivity timer expires, deactivating the multiple active DL BWPs associated with the BWP inactivity timer and activating the default DL BWP or the initial DL BWP.  Shih discloses all active BWPs can share the same inactivity timer, in which case, all active BWPs are deactivated when the timer expires and the default BWP is activated, Para [0410].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Shih in order to achieve better frequency efficiency when utilizing BWP by better resource assignment and reducing control signaling overhead.  

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shi, in view of Cirik2 and in view of Cirik et al (US 2019/0305840, hereinafter Cirik, claiming priority date of provisional application 62/650,739 and 62/650,814).

Regarding claims 7 and 17, Shi discloses the method/terminal of claim 1/11, but not fully further comprising: receiving from the base station, control information on a physical downlink control channel (PDCCH), the control channel information indicating a downlink assignment associated with the first DL BWP (transmitting DCI on the PDCCH and DL transmission scheduled on the active DL BWP, Para [0117], timer is started or restarted when a scheduling indication corresponding to the timer is received on the BWP or if data reception or transmission occurs on the BWP, Para [0040]); 												but does not disclose starting or restarting the DL BWP inactivity timer associated with the active DL BWP or the serving cell, in case that there is no ongoing random access procedure.  Cirik discloses receiving a downlink assignment or uplink grant on the active BWP and will start or restart the BWP inactivity timer associated with the BWP if there is not an ongoing random access procedure associated with the cell, Para [0432] or Para [0197] from provisional 62/650,814.  It would have been obvious to one of ordinary skill in the art before the effective filing .

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shi, in view of Cirik2 and in view of Lu et al (US 2020/0037245, hereinafter Lu, claiming priority date of provisional application 62/711,281).

Regarding claims 8 and 18, Shi discloses the method/terminal of claim 1/11, but not further comprising: determining whether a physical random access channel (PRACH) occasion is configured for at least one active uplink (UL) BWP of the serving cell; in case that the PRACH occasion is not configured for the at least one active UL BWP of the serving cell, switching a predetermined active UL BWP of the at least one active UL BWP to initial UL BWP; and in case that the serving cell is a special cell (SpCell) and none of at least one active DL BWP is the initial DL BWP, switching a predetermined active DL BWP of the at least one active DL BWP to the initial DL BWP.  Lu discloses if PRACH occasions are not configured for the active UL BWP, switching the active UL BWP to the initial UL BWP, Para [0168-169] and if the serving cell is a SpCell, switching the active DL BWP to the initial DL BWP, Para [0170-171] or see page 49 from the provisional.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Lu in order to provide a power saving method on PDSCH reception.

Allowable Subject Matter
Claims 9, 10, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 7/30/2021 have been fully considered but they are not persuasive.  The Applicant amends the limitations and argues the references do not disclose the amended limitations.  Applicant argues Shi does not disclose identifying the indicator associated with a BWP switching upon the BWP inactivity timer expiring.  Further stating the terminal does not immediately deactivate a BWP when the inactivity timer has expired and there is also an indicator for switching the BWP back the initial or default BWP.  												In response, these arguments are moot as a new reference Cirik2 is being used in the current office action.  Cirik2 discloses switching the active BWP can be based on the expiration of the inactivity timer and a DCI or RRC message that indicates switching BWP as well.  Shi discloses the case where there is one active DL BWP and that active BWP will be switched to the initial or default BWP when the timer expires.  In view of the combination, the case where there are multiple active DL BWPs, Shi does not have to de-activate the first DL BWP when the timer expires, as the BS can send DCI or RRC message to indicate a switch to the initial or default BWP.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461